Citation Nr: 0217272	
Decision Date: 11/08/02    Archive Date: 12/11/02

DOCKET NO.  95-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange during service.

2.  Entitlement to service connection for peripheral 
vascular disease of the lower extremities, claimed as a 
residual of exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1965 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  That rating decision denied service 
connection for peripheral vascular disease.  Subsequently, a 
January 1995 rating decision denied service connection for 
peripheral neuropathy.  

The case was previously before the Board on several 
occasions.  The Board has remanded this case for VA 
examinations and development of evidence related to the 
veteran's service personnel records.  The Board also 
obtained an advisory VA medical opinion.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The veteran is presumed to have been exposed to an 
herbicide agent, Agent Orange, during his period of military 
service in Vietnam.  

4.  The veteran has a current diagnosis of chronic sensory 
motor peripheral neuropathy.

5.  There are several medical opinions that relate the 
veteran's chronic peripheral neuropathy to Agent Orange 
exposure during service.  

6.  The veteran has a current diagnosis of peripheral 
vascular disease of the lower extremities.

7.  The competent medical opinion of record does not relate 
the veteran's peripheral vascular disease to his military 
service or to Agent Orange exposure during service.  

8.  Service medical records do not show any diagnosis of 
peripheral vascular disease during service and there is no 
evidence that the veteran was diagnosed with vascular 
disease within the first year after he separated from 
military service.  


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy was incurred as a result 
of exposure to Agent Orange during active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2002).  

2.  Peripheral vascular disease of the lower extremities was 
not incurred in, or aggravated by, active military service 
and may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant 
duty to assist the appellant with their claim and to provide 
them notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the 
VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In January 1995, the RO sent the veteran a Statement of the 
Case that informed him of the evidence needed to 
substantiate his claims for service connection for 
peripheral vascular disease and peripheral neuropathy.  
Subsequently, the Board remanded the case twice and sought 
an advisory VA medical opinion in an effort to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claims.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The Board concludes that 
these documents informed the appellant of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained.  In its remand, 
the Board solicited an opinion from a VA physician regarding 
a nexus between a current disorder and an injury during 
service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2002).

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 1991 & Supp. 2002).  

Review of the veteran's service personnel records confirms 
that the veteran served in the Republic of Vietnam during 
the Vietnam era.  Because the veteran served in Vietnam 
during the appropriate period of time he is presumed to have 
been exposed to Agent Orange during this period of service. 

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for:  hepatobiliary 
cancers; nasal and/or nasopharyngeal cancer; bone cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia; abnormal 
sperm parameters and infertility; motor/coordination 
dysfunction; chronic peripheral nervous system disorders; 
metabolic and digestive disorders (other than diabetes 
mellitus); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tumors; brain tumors; and, any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002)(emphasis added). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A.  Peripheral Neuropathy

In this case, the veteran claims that he developed 
peripheral neuropathy as a result of exposure to Agent 
Orange in service.  As noted above, the evidence of record 
confirms that the veteran served in the Republic of Vietnam 
during the Vietnam era.  As such, the veteran is presumed to 
have been exposed to Agent Orange during this period of 
service.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records spanning the veteran's 
period of service.  The service medical records do not 
reveal any complaints, or diagnoses, of peripheral 
neuropathy.  The veteran's August 1969 separation 
examination report reveals that evaluation of the veteran's 
neurologic system was "normal" with no abnormalities noted 
by the examining physician.  

A December 1993 letter from Dr. Wollowick, a private 
physician, indicates that the veteran was a patient since 
1977 with a diagnosis of peripheral neuropathy.  However, 
this letter does not indicate an etiology for the 
disability.  Accompanying test results reveal that EMG and 
nerve conduction studies were conducted in October 1993; the 
test results revealed that the veteran had sensory motor 
peripheral neuropathy of the lower extremities.  

A May 1995 letter from Dr. Dorfman confirms the veteran's 
diagnosis of peripheral neuropathy.  This letter indicates 
that the veteran's neuropathy is most likely a toxic 
neuropathy resulting from chemical exposure.  

In December 1997, a VA neurology examination of the veteran 
was conducted.  The examining physician conducted a review 
of the evidence of record and conducted a full physical 
examination of the veteran.  The examining physician's 
impression was that the veteran suffered from "A chronic 
sensory motor neuropathy with a stocking/glove sensory loss, 
sensory ataxia, and confirmed by abnormal EMG tests 
indicative of chronic neuropathy.  It is reasonable that 
these signs and symptoms are related to his exposure to 
Agent Orange as there is no other provocatory historical 
factor causing his neuropathy."

As noted above, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2002).

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2002).

The veteran served in the Republic of Vietnam during the 
Vietnam era.  As such he is presumed to have been exposed to 
Agent Orange during this service.  38 U.S.C.A. §  1116(f) 
(West 1991 & Supp. 2002).  However, the veteran does not 
have acute or subacute peripheral neuropathy within the 
meaning of the applicable law and regulations.  The 
veteran's neuropathy manifested many years after his 
exposure to Agent Orange.  His neuropathy symptoms have also 
continued for years.  The diagnosis provided by the VA 
physician in the 1997 VA examination report indicates that 
the veteran has chronic peripheral neuropathy.  As such, the 
veteran does not meet the requirements for service 
connection under 38 C.F.R. § 3.309(e) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In this case, the evidence supports a grant of service 
connection for the veteran's chronic peripheral neuropathy 
on a direct basis.  The veteran has a current diagnosis of 
chronic peripheral neuropathy.  The veteran is presumed to 
have been exposed to Agent Orange during his military 
service.  Several private physicians and a VA physician have 
offered medical opinions that the veteran's current 
neuropathy is etiologically related to his Agent Orange 
exposure during service.  As such, service connection is 
granted for peripheral neuropathy on a direct basis.  

B.  Peripheral Vascular Disease

In this case, the veteran also claims that he developed 
peripheral vascular disease of the lower extremities as a 
result of exposure to Agent Orange in service.

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records spanning the veteran's 
period of service.  The service medical records do not 
reveal any complaints, or diagnoses, of peripheral vascular 
disease.  The veteran's August 1969 separation examination 
report reveals that evaluation of the veteran's vascular 
system was "normal" with no abnormalities noted by the 
examining physician.  

Private medical records dating from December 1976 reveals 
that the veteran has been diagnosed with peripheral vascular 
disease of the lower extremities since that time.  There is 
a large volume of private medical evidence of record that 
confirms this diagnosis and reveals that the veteran 
continues to suffer from this disorder to this day.  

Dr. Pickering, one of the veteran's private physicians, 
submitted a letter dated February 1995.  In this letter Dr. 
Pickering stated that "in 1976 [the veteran] had the onset 
of peripheral vascular disease and peripheral neuropathy . . 
. it is my opinion, with a reasonable degree of medical 
certainty, that [the veteran's] current disability was 
caused by in service exposure to Agent Orange."  

In September 1997, Dr. Pickering submitted another letter 
that was in response to a VA medical opinion obtained by the 
Board in relation to the veteran's neurologic symptoms.  

In January 1999, a VA vascular examination of the veteran 
was conducted.  The examining physician's medical opinion 
was that the veteran's peripheral vascular disease was of 
unknown etiology and was not a result of Agent Orange 
exposure during service.  

The veteran has submitted a variety of Agent Orange reports 
and excerpts from medical papers.  However, review of these 
does not reveal any evidence that Agent Orange exposure is 
the cause of the veteran's peripheral vascular disease.  

The preponderance of the evidence is against the veteran's 
claim for service connection.  First, peripheral vascular 
disease is not one of the diseases which warrant presumptive 
service connection on the basis of Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2002).  As such, service 
connection must be denied under this basis. 

Second, cardiovascular-renal disease may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  The veteran 
separated from active military service in September 1969.  
The evidence of record reveals that the veteran was first 
diagnosed with peripheral vascular disease in 1976 which is 
more than a year after the veteran's separated from service.  
As such, service connection cannot be granted on this basis.  

Finally, as noted above, the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  The veteran does have 
peripheral vascular disease of the lower extremities and his 
is presumed to have been exposed to Agent Orange during his 
military service.  However, there is no competent medical 
evidence that relates the veteran's vascular disease to the 
Agent Orange exposure.  The February 1995 letter from Dr. 
Pickering, with the opinion that the veteran's "disability" 
is related to Agent Orange, refers to both the veteran's 
neuropathy and vascular disease.  That the veteran's 
neuropathy is related to Agent Orange exposure has been 
established above and is supported by medical opinions from 
several physicians.  However, Dr. Pickering's opinion is 
more generic, and his subsequent correspondence relates to 
the veteran's neuropathy, and not the veteran's vascular 
disease.  The opinion of the VA physician is unequivocal in 
stating that the veteran's peripheral vascular disease is 
not related to Agent Orange exposure during service.  The 
preponderance of the evidence is against the veteran's 
claim.  

ORDER

Service connection for peripheral neuropathy is granted.

Service connection for peripheral vascular disease is 
denied.   


		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

